                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          Case Number: 19-CV-80278-REINHART


BRETT SOKOLOW, et al.,

                     Plaintiffs,

v.


DOMINIQUE DAMICO, et al.,

                  Defendants.
_______________________________________/


ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (DE 80)
                             AND
         GRANTING PLAINTIFFS’ MOTION TO STRIKE (DE 93)

       On September 19, 2019, the parties consented to have the undersigned preside over the

final disposition of this lawsuit. DE 65. Presently before the Court is Defendants’ Motion for

Summary Judgment (DE 80) and Statement of Undisputed Material Facts (SOF) (DE 79, 81, 86),

Plaintiffs’ opposition papers (DE 90) accompanied by their Responsive Statement of Material

Facts (RSOF) (DE 89, 91), and Defendants’ reply (DE 97). Also before the Court is Plaintiffs’

Motion to Strike two affidavits of Rick Fleiderman submitted by Defendants in support of their

Motion for Summary Judgment. DE 93. For the reasons explained below, Defendants’ Motion

for Summary Judgment (DE 80) is GRANTED. Plaintiffs’ Motion to Strike the Affidavits of Rick

Fleiderman (DE 93) is GRANTED.

                                      BACKGROUND

       This case centers around a competitive show horse named Rockette. It is undisputed that

in October 2018, the parties entered into a written Lease Agreement by which Defendants leased
Rockette to Plaintiffs for a period of 13 months for their daughter to use in show jumping

competitions.   Plaintiffs made a partial payment on the lease.         In January 2019, Plaintiffs

determined that Rockette was injured and could not be used for competitions. Plaintiffs then

returned Rockette to Defendants and did not pay the balance owed on the lease.

                            SUMMARY JUDGMENT STANDARD

  The legal standard for summary judgment is well-settled:

       A party may obtain summary judgment “if the movant shows that there is no

       genuine dispute as to any material fact and the movant is entitled to judgment as a

       matter of law.” Fed. R. Civ. P. 56(a). The parties may support their positions by

       citation to the record, including inter alia, depositions, documents, affidavits, or

       declarations. Fed. R. Civ. P. 56(c). An issue is genuine if “a reasonable trier of fact

       could return judgment for the non-moving party.” A fact is material if it “might

       affect the outcome of the suit under the governing law.” The Court views the facts

       in the light most favorable to the non-moving party and draws all reasonable

       inferences in its favor.

       ...

       The moving party shoulders the initial burden of showing the absence of a genuine

       issue of material fact. Once this burden is satisfied, “the nonmoving party ‘must

       make a sufficient showing on each essential element of the case for which he has

       the burden of proof.’” Accordingly, the non-moving party must produce evidence,

       going beyond the pleadings, and by its own affidavits, or by depositions, answers

       to interrogatories, and admissions on file, designating specific facts to suggest that

       a reasonable jury could find in his favor.



                                           Page 2 of 21
Rubenstein v. Fla. Bar, 72 F. Supp. 3d 1298, 1307–08 (S.D. Fla. 2014) (J. Bloom) (citations

omitted).

                                    UNDISPUTED FACTS

       At all relevant times, Rockette was owned by Defendants. Defendant Damico owns

Defendant Ramble on Farm (ROF), which is located in Pennsylvania. ¶¶ 2, 5.1 Prior to Plaintiffs

moving to California in June 2017, their minor daughter received equine training from Defendant

Damico at ROF for several years. ¶ 5. When Plaintiffs moved to California, Plaintiffs’ daughter

began training with Elizabeth Reilly. ¶ 6.

       In the summer of 2018, Plaintiffs arranged to lease Rockette from Defendants for a three-

week period so their daughter could compete in horse shows. ¶¶ 9, 10. Plaintiffs sent Rockette to

a veterinarian with their trainer Elizabeth Reilly in October 2018 to assess the horse’s soundness

and suitability. ¶ 10. 2 Thereafter, Plaintiffs and Defendants negotiated an extended lease for

Plaintiffs’ daughter to use Rockette through November 2, 2019. ¶¶ 11, 12. On October 8, 2018,

the parties executed a Lease Agreement whereby Plaintiffs agreed to pay $100,000 at the time they

executed the lease, and $50,000 on April 8, 2019. DE 41-1 (Lease Agreement). The Lease

Agreement contained a choice-of-law provision that stated, “[t]he law of the State of Pennsylvania

shall govern this Agreement.” Id. ¶ 15.

       Plaintiffs’ daughter competed successfully with Rockette in several horse shows during the

fall of 2018. ¶ 16. In November 2018, Plaintiffs shipped Rockette to Elizabeth Reilly’s farm in

California. ¶ 17. Plaintiffs’ veterinarian, Dr. Baileys, examined Rockette on December 16, 2018


1
 Unless otherwise noted, paragraph citations (“¶”) are to paragraphs in Defendants’ SOF that are
not directly controverted in RSOF.

2
 Plaintiffs dispute whether Ms. Reilly was present for the entire pre-lease veterinary examination.
RSOF ¶ 10. This distinction is not material to the issues before the Court.

                                             Page 3 of 21
and found the horse to be sound. ¶ 18. Shortly thereafter, Rockette refused to jump and on

December 20, 2018, Dr. Baileys examined Rockette again, this time for right front lameness.

¶ 19.3 Plaintiffs did not notify any of the Defendants of Rockette’s lameness in December. ¶ 21.

Plaintiffs shipped Rockette from California to Wellington, Florida. ¶ 20. On January 3, 2019,

while in Florida, Rockette had an MRI which revealed a fracture in the right front ankle and the

horse underwent surgery that involved inserting a metal screw into Rockette’s ankle. ¶ 22. On

January 29, 2019, Plaintiffs returned Rockette to Defendants and did not pay the second lease

installment of $50,000. ¶ 29.

                                          DISCUSSION

       Defendants move for summary judgment on all ten causes of action alleged in the First

Amended Complaint (“FAC”): Fraudulent Misrepresentation (Count One), Negligent Material

Misrepresentation (Count Two), Unjust Enrichment and Disgorgement (Count Three), Strict

Liability for Unfair and Deceptive Trade Practices (Count Four), Breach of Fiduciary Duties

(Count Five), Breach of Contract (Count Six), Breach of Express Warranties (Count Seven),

Breach of Implied Warranty of Fitness for Particular Purpose (Count Eight), Breach of Implied

Warranty of Merchantability (Count Nine), and Rescission and Cancellation (Count Ten). DE 41.

In essence, the FAC contends that Defendants procured the Lease Agreement by fraud because

they “intentionally did not disclose” Rockette’s pre-existing condition to “induce[ ] Plaintiffs to




3
 Although Plaintiffs dispute this fact in their RSOF, they do not provide a citation to any testimony
or evidence that refutes Dr. Baileys’ deposition testimony cited by Defendants. See Baileys Dep.
Tr. 54:21-23; 56:20-57:2 (DE 79-6). Therefore, it is deemed incontrovertible. See Fed. R. Civ. P.
56(c)(1); S.D. Fla. Local Rule 56.1.

                                           Page 4 of 21
execute the Lease Agreement.” FAC ¶¶ 62, 66. Plaintiffs claim to have rescinded the agreement

by returning Rockette; they claim they are entitled to repayment of the lease fee. FAC ¶ 65. 4

       Defendants contend that they are entitled to summary judgment on all counts because

(1) there was no fiduciary relationship between the parties at the time of the Lease Agreement,

(2) Rockette was not injured prior to being in Plaintiffs’ custody, (3) they had no duty to disclose

any pre-existing conditions, (4) no material misrepresentations or omissions occurred, (5)

Plaintiffs had a pre-purchase veterinary examination conducted on the horse and should have been

aware of any alleged pre-existing conditions, and (6) based on a choice-of-law provision in the

Lease Agreement, Pennsylvania substantive law governs disputes arising from the agreement,

thereby negating Plaintiffs’ claims based on the Florida Statutes. DE 80.

       Plaintiffs counter that there are many disputed issues of fact as to the parties’ relationship

and Defendants’ duties regarding disclosure of the horse’s condition at the time the lease was

executed. Plaintiffs also contend that because the Lease Agreement was procured by fraud, the

agreement is void ab initio, the Pennsylvania choice-of-law provision is inapplicable, so Florida

law applies to all claims in the FAC. DE 90; see e.g., D & M Jupiter, Inc. v. Friedopfer, 853 So.2d

485, 489 (Fla. 4th DCA 2003) (“where there is fraudulent inducement of a contract, the fraudulent

misrepresentation vitiates every part of the contract.”).

       Fraudulent Misrepresentation and Negligent Misrepresentation (Counts One and Two)

       The sufficiency of Counts One and Two affects whether the choice-of-law provision in the

Lease Agreement must be enforced, so the Court will address those Counts first. Plaintiffs contend




4
 Although Defendants filed counterclaims (DE 48, 57), no party moved for summary judgment
on them. The Court will conduct a trial on those counterclaims.


                                            Page 5 of 21
that because disputed facts exist regarding the representations made about Rockette’s condition,

summary judgment is inappropriate on these Counts. See DE 90 at 2.

       Counts One and Two allege that Defendants made both affirmative false statements and

material omissions which fraudulently induced Plaintiffs to enter into the Lease Agreement.

Specifically, the FAC alleges that “Defendants made statements to Plaintiffs and to Plaintiffs’

veterinarian . . . that the Horse lacked any preexisting medical condition and was suitable for the

intended purpose of the Plaintiffs.” FAC at ¶¶ 70, 80. Plaintiffs also claim that Defendants

“purposefully and willfully omitted . . . [material] information . . . about any preexisting medical

conditions . . . with the intent to induce Plaintiffs to lease the Horse with an option to purchase, in

order that Defendants receive compensation for that transaction.” Id. at ¶¶ 71, 73, 74. Both Counts

cite to a remedy provision of the Florida Uniform Commercial Code, Florida Statutes § 680.505(4),

which states, “Rights and remedies for material misrepresentation or fraud include all rights and

remedies available under this chapter for default.” The Court therefore interprets Count One and

Two to be asserting claims under Florida law.

       “The elements of a claim for fraudulent inducement are: (1) a false statement of material

fact; (2) the maker of the false statement knew or should have known of the falsity of the statement;

(3) the maker intended that the false statement induce another’s reliance; and (4) the other party

justifiably relied on the false statement to its detriment.” Sena v. Pereira, 179 So.3d 433, 435–36

(Fla. 4th DCA 2015) (quoting Prieto v. Smook, Inc., 97 So.3d 916, 917 (Fla. 4th DCA 2012)).

The elements of negligent misrepresentation are: “(1) a misrepresentation of material fact that the

defendant believed to be true but which was in fact false; (2) that defendant should have known

the representation was false; (3) the defendant intended to induce the plaintiff to rely on the

misrepresentation; and (4) the plaintiff acted in justifiable reliance upon the misrepresentation,



                                            Page 6 of 21
resulting in injury.” Arlington Pebble Creek, LLC v. Campus Edge Condo. Ass'n, Inc., 232 So.3d

502, 505 (Fla. 1st DCA 2017); accord Gongloff Contracting, L.L.C. v. L. Robert Kimball &

Associates, Architects and Engineers, Inc., 119 A.3d 1070, 1076 (Pa. Super. 2015) (same elements

under Pennsylvania law). “A defendant’s knowing concealment or non-disclosure of a material

fact may only support an action for fraud where there is a duty to disclose. [S]uch duty arises

when one party has information that the other party has a right to know because of a fiduciary or

other relation of trust or confidence between them.” TransPetrol, Ltd. v. Radulovic, 764 So.2d

878, 879-880 (Fla. 4th DCA 2000) (brackets in original) (citations omitted). 5

       Plaintiffs have not met their burden of showing the existence of a disputed material fact,

or that they are otherwise entitled to judgment as a matter of law, on the theory of alleged



5
 The elements of fraudulent inducement under Pennsylvania law are materially the same as under
Florida law:

       The elements of fraud in the inducement are as follows: “(1) a representation; (2)
       which is material to the transaction at hand; (3) made falsely, with knowledge of its
       falsity or recklessness as to whether it is true or false; (4) with the intent of
       misleading another into relying on it; (5) justifiable reliance on the
       misrepresentation; and (6) the resulting injury was proximately caused by the
       reliance.”

Eigen v. Textron Lycoming Reciprocating Engine Div., 874 A.2d 1179, 1185 (Pa. Super. 2005)
(citation omitted). With regard to fraud based on omissions, Pennsylvania law holds:

       that an omission is actionable as fraud only where there is an independent duty to
       disclose the omitted information; and that such an independent duty exists where
       the party who is alleged to be under an obligation to disclose stands in a fiduciary
       relationship to the party seeking disclosure; that in order to demonstrate the
       existence of a fiduciary relationship, the plaintiff must show a relationship
       involving trust and confidence; and that the proof must show the confidence
       reposed by one side and the domination and influence exercised by the other.

In re Estate of Evasew, 584 A.2d 910, 913 (Pa. 1990).




                                           Page 7 of 21
affirmative misrepresentations.     Plaintiffs have not offered any facts that Defendants made

affirmative misrepresentations about Rockette’s condition. In their Answers to the unverified

FAC, all Defendants denied that they told Plaintiffs and their veterinarian that Rockette lacked any

pre-existing medical conditions. DE 48 ¶¶ 70, 80; DE 57 ¶¶ 70,80. They subsequently moved for

summary judgment on Count One. In the RSOF, Plaintiffs did not offer any facts by affidavit, or

cite to any portions of the record, that support the assertion that affirmative false representations

were made. Because there is no evidence of an affirmative misrepresentation, Defendants are

entitled to summary judgment on this theory of fraudulent inducement.

        Plaintiffs’ theory of fraudulent inducement based on alleged material omissions also lacks

sufficient evidentiary support. Plaintiffs have not met their burden of showing there are disputed

material facts whether a fiduciary, confidential, or trust relationship existed at the time of the Lease

Agreement or, alternatively, that the undisputed facts demonstrate such a relationship. Although

Defendant Damico had provided services to Plaintiffs’ daughter in the past, it is undisputed that

Defendant Damico had ceased any professional relationship with Plaintiffs in 2017. The evidence

is silent on whether Defendants Williams or ROF ever had a fiduciary, confidential, or trust

relationship with Plaintiffs. For purposes of the lease transaction, it is undisputed that Plaintiffs

had their own trainer and veterinarian to assess Rockette. Even in the light most favorable to

Plaintiffs, these undisputed facts evince an arms-length transaction between equals, not a

relationship of trust and confidence. Therefore, the alleged material omissions cannot support a

fraudulent inducement claim.

        In any event, Counts One and Two fail as a matter of law because the subject of

Defendants’ alleged affirmative misrepresentations was “adequately covered or expressly

contradicted” in the Lease Agreement. B & G Aventura, LLC v. G-Site Ltd. Partnership, 97 So.3d



                                             Page 8 of 21
308, 309–10 (Fla. 3d DCA 2012) (affirming summary judgment in defendant’s favor on plaintiff’s

fraudulent inducement claim because the parties’ written contract included specific provisions

disclaiming oral representations and confining the agreements and obligations of the parties to

those set forth in the contract) (quoting Hillcrest Pac. Corp. v. Yamamura, 727 So.2d 1053, 1056

(Fla. 4th DCA 1999)). According to the Lease Agreement, Plaintiffs “acknowledge[d] that

[Defendants] ha[ve] made the Horse available and [Plaintiffs] ha[ve] conducted all such

investigation of the Horse that it deems necessary or appropriate so as to be satisfied with the

Horse’s health, its condition and suitability for its intended use.” Lease Agreement ¶ 9. The

contract also states that “[t]his Agreement represents the entire Agreement between the parties and

may not be amended except in writing.” Lease Agreement ¶ 16. Therefore, Plaintiffs’ claim that

they were induced to enter into the contract by Defendants’ affirmative misrepresentations about

Rockette’s physical condition is conclusively belied by the express terms of the Lease Agreement

and the undisputed facts. See Hillcrest Pac. Corp., 727 So.2d at 1056 (fraudulent inducement

claim was properly dismissed where complaint’s allegation that defendant misrepresented the price

was “fatally inconsistent” with the agreement which clearly stated the price)).

       Summary judgment will be entered on Counts One and Two. 6

       Rescission and Cancellation – Count Ten

       Count Ten alleges that the Lease Agreement “was procured by Defendants through

fraudulent misrepresentations and omissions.” FAC ¶ 129.        It further asserts, “Plaintiffs have

notified Defendants prior to this lawsuit that Plaintiffs are rescinding and cancelling the Lease

Agreement because of the aforesaid fraud and deception by Defendants.” Id. ¶ 130. To state a



6
 The result would be the same even if the Court analyzed Counts One and Two under Pennsylvania
law.

                                           Page 9 of 21
cause of action under Florida law for rescission or cancellation of a contract, a party must allege:

(1) the character or relationship of the parties; (2) the making of the contract; (3) the existence of

fraud, mutual mistake, false representation, impossibility of performance, or other ground for

rescission or cancellation; (4) that the party seeking rescission has rescinded the contract and

notified the other party to the contract of such rescission; (5) if the moving party has received

benefits from the contract, he should further allege an offer to restore these benefits to the party

furnishing them, if restoration is possible; and (6) that the moving party has no adequate remedy

at law. Lustig, 2010 WL 11519401, at *3 (citing Billian v. Mobil Corp., 710 So.2d 984, 991 (Fla.

4th DCA 1998) (emphasis added)); accord Umbelina v. Adams, 34 A.3d 151, 158 (Pa. Super.

2011) (“Our [Pennsylvania] courts have established that the ‘only grounds upon which equity will

permit rescission of an executed contract are fraud, mistake, failure of consideration, and quia

timet.’”) (citations omitted). The absence of a valid claim for fraud or misrepresentation negates

Plaintiff’s claim for rescission and cancellation. See Lustig, 2010 WL 11519401, at *3 (because

plaintiff failed to demonstrate the existence of fraud or false representation, the court found no

genuine issue of material fact and granted defendant’s motion for summary judgment on plaintiff’s

rescission count); Umbelina, 34 A.3d at 160 (“As the trial court rejected the Umbelinas’ fraud

claim, the Umbelinas have not proven they are entitled to rescission.”). Here, Plaintiffs’ claims

for fraudulent misrepresentation and negligent misrepresentation fail as a matter of law, so

summary judgment is warranted on their rescission claim, too.

       Alternatively, Defendants argue that they are entitled to summary judgment on Count Ten

because Plaintiffs have an adequate remedy at law and because Rockette was not returned in the

same condition that predated the Lease Agreement. DE 80 at 17. Rescission can occur only when

the parties are restored to the status quo ante that existed before the agreement. Mulle v. Scheiler,



                                           Page 10 of 21
484 So.2d 47 (Fla. 5th DCA 1986) (“the equitable remedy of rescission is generally not available

unless the condition of the parties as it existed prior to the execution of the contract can be

restored”); accord Sullivan v. Allegheny Ford Truck Sales, Inc., 423 A.2d 1292, 1295 (Pa. Super.

1980) (“Rescission is to be granted only where the parties to the contract can be placed in their

former positions with regard to the subject matter of the contract.”). The undisputed material facts,

even when viewed in the light most favorable to Plaintiffs, show that the status quo ante was not

restored. When Rockette was transferred to Plaintiffs, she was a capable show jumping horse.

¶ 16. When she was returned to Defendants, she had been subjected to surgery and now had a

foreign object (a screw) in her right front ankle. ¶¶ 22, 29.7

       Plaintiffs argue that any failure to return Rockette in the pre-lease condition was the result

of Defendants’ failure to disclose the pre-existing condition. DE 90 at 27-28. They cite to an

exception to the general rule. That exception allows rescission “where the inability of the buyer

to restore is caused by the very fraud perpetrated by the sellers.” See Mulle, 484 So.2d at 48. Here,

the Court has rejected Plaintiffs’ fraud claim, so the exception is inapplicable. Because Rockette

was not returned in the same condition as before the Lease Agreement, rescission cannot occur.

       Finally, Plaintiffs argue that they lack an adequate remedy at law because the Lease

Agreement was void ab initio because it was procured by fraud. FAC ¶ 131. Based on the Court’s

finding that no fraud occurred, this argument is rejected. Moreover, Plaintiffs have asserted


7
  Plaintiffs’ RSOF disputes whether Rockette underwent surgery and a screw was implanted in her
right front ankle. DE 89 at 14. The SOF cites the deposition testimony of Dr. Kimberly Bordeleau
as factual support for this assertion. DE 79 ¶ 22. Plaintiffs argue, “The citations provided [in the
SOF] make no reference to the facts of the statement given therefore mischaracterizes the
testimony.” DE 89 at 14. Plaintiffs are correct that the cited portions of Dr. Bordeleau’s deposition
do not support this fact. Nevertheless, other portions of her deposition (which was filed in the
record in support of the Motion for Summary Judgment) support it, see DE 79-7 at 53-55, so the
Court will consider it. Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited material,
but it may consider other materials in the record.”).


                                           Page 11 of 21
multiple claims for damages, including a breach of contract claim. They have an adequate remedy

at law, which independently precludes rescission.

       The Lease Agreement’s Choice-of-Law Provision

       Once the claims for fraud and rescission fail as a matter of law, Plaintiffs are left with (1)

a breach of contract claim for damages (Count Six), (2) common-law claims for unjust enrichment

and breach of fiduciary duties (Counts Three and Five), and (3) Florida statutory claims for unfair

and deceptive trade practices (Count Four), breach of express warranties (Count Seven), breach of

implied warranty of fitness for a particular purpose (Count Eight), and breach of implied warranty

of merchantability (Count Nine). By alleging a claim for breach of contract and seeking monetary

damages, Plaintiffs have ratified the Lease Agreement and reaffirmed its terms, including the

Pennsylvania choice of law provision. See Mazzoni Farms, Inc. v. E.I. DuPont De Nemours and

Co., 761 So.2d 306, 313 (Fla. 2000) (claim for damages affirms contract and thus ratifies its

provisions); Mac-Gray Servs., Inc. v. DeGeorge, 913 So.2d 630, 634 (Fla. 4th DCA 2005) (court

rejected plaintiffs’ argument that because the contract was purportedly entered into through

fraudulent inducement, the entire contract is unenforceable; court noted that plaintiffs did not

disaffirm contract by suing for rescission; instead they sued for damages, “which affirms the

contract and its terms”).

       Choice-of-law provisions like the one at issue here are “presumptively valid” and it is

Plaintiffs’ burden to demonstrate why the Lease Agreement’s choice of Pennsylvania law should

not be enforced. See Mazzoni Farms, Inc., 761 So.2d at 311. When parties agree to be bound by

the substantive laws of another jurisdiction Florida courts will enforce a choice-of-law provision

“unless applying the chosen forum’s law would contravene a strong public policy of this State.”

Southeast Floating Docks, Inc. v. Auto-Owners Ins. Co., 82 So.3d 73, 80 (Fla. 2012). “The



                                          Page 12 of 21
countervailing public policy must be of sufficient importance and rise above the level of routine

policy considerations to warrant invalidation of a party’s choice to be bound by the substantive

law of another state.” Id.

        Here, Plaintiffs have not established that reliance on Pennsylvania law will contravene any

strong public policy in Florida. Simply put, when an unambiguous, valid choice-of-law provision

exists, as it does here, there is no need for the court to engage in a further conflict of laws analysis.

See Wilmington Tr., N.A. v. Lincoln Benefit Life Co., No. 17-23669-CIV, 2018 WL 6308687, at

*3 (S.D. Fla. Sept. 20, 2018) (J. Cooke). Cf. Brown Jordan Int'l Inc. v. Carmicle, No. 14-60629-

CIV, 2015 WL 6123520, at *2 (S.D. Fla. Oct. 19, 2015) (J. Rosenberg) (where employment

agreement’s choice-of-law provision was narrow and did not encompass the wrongful termination

claim, court was compelled to engage in a conflict of laws analysis), aff'd, 846 F.3d 1167 (11th

Cir. 2017). This Court will apply Pennsylvania law.

        Florida Statutory Claims (Counts Four, Seven, Eight, Nine)

        Having concluded that Pennsylvania law provides the rule of decision, the Court must grant

Defendants’ motion for summary judgment as to the Florida statutory claims. Southeast Floating

Docks, Inc., 82 So.2d at 82 (“when parties have agreed to be bound by the substantive law of

another jurisdiction, [a substantive Florida statute] simply does not apply.”). See also Maniscalco

v. Brother Int'l (USA) Corp., 709 F.3d 202, 211 (3d Cir. 2013) (affirming summary judgment

dismissal of New Jersey fraud claim where South Carolina law governed the case); Gray v. BMW

of N. Am., LLC, 22 F. Supp. 3d 373, 382 (D.N.J. 2014) (dismissing New Jersey fraud claim where

California law applied); Szczubelek v. Cendant Mortg. Corp., 2001 WL 34875217, at *3 (D.N.J.

June 15, 2001) (court dismissed claims relying on other states’ laws where plaintiff and the relevant

transaction “appear to have no connection to states other than New Jersey, and, as such, the



                                             Page 13 of 21
application of other states’ laws to her claims appears arbitrary and illogical at best.”).

Accordingly, summary judgment will be entered in favor of Defendants on Counts Four, Seven,

Eight, and Nine

       Unjust Enrichment and Disgorgement (Count Three)

       Count Three alleges that it would be inequitable to allow Defendants to retain the lease

payment given that they delivered a non-conforming horse. FAC ¶¶ 89, 93, 94. Plaintiffs seek the

return of the lease fee, plus other actual damages. Id. ¶ 93. Defendants move for summary

judgment because unjust enrichment is a cause of action that cannot be sustained where there is an

express contract. DE 80 at 7-9. Plaintiffs respond that the Federal Rules of Civil Procedure allow

them to plead in the alternative. DE 90 at 14-15.

       Here, the undisputed existence of the Lease Agreement precludes Plaintiffs’ claim for

unjust enrichment under Pennsylvania law. By its nature, the doctrine of quasi-contract, or unjust

enrichment, is inapplicable where a written or express contract exists. Mitchell v. Moore, 729 A.2d

1200, 1203 (Pa. Super. 1999).

       A quasi-contract imposes a duty, not as a result of any agreement, whether express
       or implied, but in spite of the absence of an agreement, when one party receives
       unjust enrichment at the expense of another. In determining if the doctrine applies,
       we focus not on the intention of the parties, but rather on whether the defendant has
       been unjustly enriched. The elements of unjust enrichment are benefits conferred
       on defendant by plaintiff, appreciation of such benefits by defendant, and
       acceptance and retention of such benefits under such circumstances that it would
       be inequitable for defendant to retain the benefit without payment of value. The
       most significant element of the doctrine is whether the enrichment of the defendant
       is unjust; the doctrine does not apply simply because the defendant may have
       benefited as a result of the actions of the plaintiff. Where unjust enrichment is
       found, the law implies a quasi-contract which requires the defendant to pay to
       plaintiff the value of the benefit conferred. In other words, the defendant makes
       restitution to the plaintiff in quantum meruit.

AmeriPro Search, Inc. v. Fleming Steel Company, 787 A.2d 988, 991 (Pa. Super. 2001) (citations

omitted). According to the Supreme Court of Pennsylvania, “it has long been held in this

                                          Page 14 of 21
Commonwealth that the doctrine of unjust enrichment is inapplicable when the relationship

between parties is founded upon a written agreement or express contract, regardless of how ‘harsh

the provisions of such contracts may seem in the light of subsequent happenings.’” Wilson Area

Sch. Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006) (quoting Third National & Trust Company

of Scranton v. Lehigh Valley Coal Company, 44 A.2d 571, 574 (Pa. 1945)). See also Lackner v.

Glosser, 892 A.2d 21, 34 (Pa. Super. 2006) (quasi-contract claim was properly dismissed on

summary judgment because the record contained fully-executed written agreements that were

supported by consideration).

       The Court rejects Plaintiffs’ argument that they should be permitted to proceed to trial on

both the unjust enrichment and breach of an express contract claims in the alternative. Although

courts routinely permit plaintiffs to plead these claims in the alternative at the beginning of a

lawsuit, at the summary judgment phase, if the undisputed facts establish that an express contract

exists, the unjust enrichment claim fails as a matter of law.

       Judgment will be entered for Defendants on Count Three.

       Breach of Fiduciary Duties (Count Five)

       The FAC pleads that Defendants owed Plaintiffs a fiduciary duty when they negotiated the

Lease Agreement because Plaintiffs had relied on Defendants’ special knowledge and expertise

for many years and trusted that Defendants would put Plaintiffs’ interests before their own. See

FAC ¶¶ 103, 104.       Defendants assert that the undisputed facts establish that no fiduciary

relationship existed when the Lease Agreement was negotiated. DE 80 at 10-11.

       Under Pennsylvania law, when alleging that a fiduciary duty has been breached, the

plaintiff must first establish the existence of a fiduciary relationship. A fiduciary duty is the

“highest duty implied by law” and “requires a party to act with the utmost good faith in furthering



                                           Page 15 of 21
and advancing the other person’s interests, including a duty to disclose all relevant information.”

Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 819-20 (Pa. 2017) (citations omitted). “This highest

duty will be imposed only where the attendant conditions make it certain that a fiduciary

relationship exists.” Id. at 820 (citation omitted). Fiduciary duties do not arise “merely because

one party relies on and pays for the specialized skill of the other party.” eToll, Inc. v. Elias/Savion

Advertising, Inc., 811 A.2d 10, 23 (Pa. Super. 2002). “[T]he critical question is whether the

relationship goes beyond mere reliance on superior skill, and into a relationship characterized by

‘overmastering influence’ on one side or ‘weakness, dependence, or trust, justifiably reposed’ on

the other side,” which results in the effective ceding of control over decision-making.” Id. at 23

(emphasis in original) (holding that although an advertising company was a “trusted advisor” to a

software developer, no fiduciary relationship existed between the parties) (citing Basile v. H & R

Block, 777 A.2d 95, 101 (Pa. Super. 2001)). “A fiduciary duty may arise in the context of consumer

transactions only if one party cedes decision-making control to the other party.” Yenchi, 161 A.3d

at 823 (emphasis in original).

       Here, there is no evidence to support the conclusion that Plaintiffs ceded their decision-

making control regarding leasing Rockette to Defendants. On the contrary, there is undisputed

evidence that Plaintiffs had their own trainer, Elizabeth Reilly, and their own veterinarian examine

Rockette. Moreover, even assuming a sufficient “special relationship” existed between the parties

when Plaintiffs lived in Pennsylvania and their daughter trained with Defendant Damico, that

relationship was no longer present when Defendants recommended that Plaintiffs lease Rockette.

Indeed, over one year had passed since Plaintiffs’ daughter had trained with Defendants. Because

the undisputed facts show that no fiduciary relationship existed at the relevant time, judgment will

be entered in favor of Defendants on Count Five.



                                            Page 16 of 21
        Breach of Contract (Count Six)

        Count Six of the FAC alleges that Defendants had an affirmative duty under the Lease

Agreement to disclose all defects, and that Defendants breached the Lease Agreement by failing

“to provide Plaintiff with a Horse that was free from undisclosed defects.” FAC ¶ 100; see id. ¶

102 (“Defendants failed to perform Defendants’ requisite act under the contract by failing to

deliver a Horse that was free from undisclosed defect of the Preexisting Condition at the time of

delivery.”). To maintain a cause of action for breach of contract under Pennsylvania law, a plaintiff

must establish: (1) the existence of a contract, including its essential terms; (2) a breach of a duty

imposed by the contract; and (3) resulting damages. Gorski v. Smith, 812 A.2d 683, 692 (Pa.

Super. Ct. 2002). For a contract to be enforceable, the nature and extent of the mutual obligations

must be certain, and the parties must have agreed on the material and necessary details of their

bargain. Peck v. Delaware County Board of Prison Inspectors, 814 A.2d 185, 191 (Pa. 2002).

Under the Pennsylvania Uniform Commercial Code, “Except for a finance lease, if the lessor at

the time the lease contract is made has reason to know of any particular purpose for which the

goods are required and that the lessee is relying on the lessor’s skill or judgment to select or furnish

suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that

purpose.” 13 Pa.C.S.A. § 2A213 (2019). This implied warranty can be excluded “by expressions

such as ‘as is’, ‘with all faults’ or by other language which in common understanding calls the

lessee’s attention to the exclusion of warranties and makes plain that there is no implied warranty,

if in writing and conspicuous.” 13 Pa.C.S.A. § 2A214(c)(1) (2019). Alternatively, “[i]f the lessee

before entering into the lease contract has examined the goods or the sample or model as fully as

desired or has refused to examine the goods, there is no implied warranty with regard to defects




                                            Page 17 of 21
that an examination ought in the circumstances to have revealed.” 13 Pa.C.S.A. § 2A316(c)(2)

(2019).

           Plaintiffs have not cited to an express provision of the Lease Agreement that creates a

duty to disclose Rockette’s pre-existing medical condition.8 Instead, Plaintiffs point to parol

evidence of statements that Defendants made in an insurance application and to allegedly

inconsistent statements about whether Defendants disclosed Rockette’s condition to Plaintiffs.

DE 90 at 20-23. Neither establishes a disputed material fact showing Defendants had a contractual

duty to disclose.

          Defendants argue that the Lease Agreement did not require them to provide a horse free

from undisclosed defects. DE 80 at 13. They argue that the Lease Agreement only required them

to make Rockette available to Plaintiffs for a pre-lease inspection, which occurred. It is undisputed

that the Lease Agreement lacks a specific promise to disclose any defects. It is also undisputed

that the Lease Agreement required full payment “regardless of the Horse’s condition of use.”

Lease Agreement ¶¶ 3, 5. It is also undisputed that Plaintiffs acknowledged they “had conducted

all such investigation of the Horse that [they] deem[ed] necessary or appropriate so as to be

satisfied with the Horse’s health, its condition and suitability for its intended use.” Id. ¶ 9. Taken

together, these undisputed facts establish that Plaintiffs were taking custody of Rockette “as is”,

with a right of inspection. That is, if Plaintiffs took custody of Rockette after having the



8
  It is not clear whether Plaintiffs also assert that Defendants breached an implied warranty of
suitability under Pennsylvania law. They seem to argue that Defendants warranted that Rockette
was suitable for “pleasure riding and for showing in the 3’3” – 3’6” hunter divisions.” See Lease
Agreement ¶ 7. To the extent they make this argument, it fails. First, even in the light most
favorable to Plaintiffs, the undisputed facts show that they were not relying on Defendants’ skill
or judgment in this transaction. Rather, it was an arms-length transaction where Plaintiffs
employed their own trainer and veterinarian to evaluate Rockette. Additionally, it is undisputed
that Plaintiffs had the opportunity to fully inspect Rockette.

                                           Page 18 of 21
opportunity to inspect him, they assumed the risk of any pre-existing injury or defect. In sum, the

Lease Agreement did not require Defendants to provide a horse free from undisclosed defects.

Therefore, it is immaterial whether Defendants knew of a pre-existing condition or that there may

be conflicting evidence about whether Defendants actually disclosed a pre-existing condition to

Plaintiffs.

        Plaintiffs cannot rely on alleged representations (or non-disclosures) about Rockette’s

condition that are not contained in the Lease Agreement. The Lease Agreement contains an

integration clause, which states, “This Agreement represents the entire Agreement between the

parties and may not be amended except in writing.” Lease Agreement ¶ 16. “Where the parties

to an agreement adopt a writing as the final and complete expression of their agreement, alleged

prior or contemporaneous oral representations or agreements concerning subjects that are

specifically covered by the written contract are merged in or superseded by that contract.”

Blumenstock v. Gibson, 811 A.2d 1029, 1035 (Pa. Super. 2002). As discussed above, the Lease

Agreement specifically allocates the risk of loss to Plaintiffs, subject to a right of inspection. See

Lease Agreement ¶ 9 (titled “Risk of Loss and Insurance”). Therefore, the Court may not consider

parol evidence on this issue.

        In sum, the Lease Agreement did not require Defendants to provide a defect-free horse.

Plaintiffs have not shown a breach of the Lease Agreement. There are no disputed issues of fact

that are material to this determination. Summary judgment will be entered for Defendants on

Count Six.

        Plaintiffs’ Motion to Strike the Affidavits of Rick Fleiderman (DE 93)

        On November 4, 2019, Defendants filed an unexecuted copy of an affidavit of Rick

Fleiderman as an exhibit to their SOF. DE 79-1. The document asserted that Mr. Fleiderman had



                                           Page 19 of 21
been a professional horse trainer in California for over 20 years and that he worked with Rockette,

Elizabeth Reilly, and the Plaintiffs in 2018 and through April 2019. Id. ¶¶ 1, 2, 4, 24. It alleged

that the riding surfaces at Reilly’s California farm where Rockette was shipped in November 2018

was “overly hard and cement-like” (¶ 7), and that by mid-December the horse became unwilling

to jump. Id. ¶¶ 9,12. It also made the vague assertion that “we knew Rockette had an [osseous

cyst defect (“OCD”)] in the right hind ankle.” Id. ¶ 10. It did not identify who constituted “we”

and did not assert that Plaintiffs were aware of Rockette’s OCD when they entered into the Lease

Agreement.

       Then on November 13, 2019, two days before Plaintiffs’ response to the summary

judgment motion was due, Defendants filed an executed affidavit by Mr. Fleiderman (DE 86-1),

but this version was distinctly different from the first unexecuted version. Certain portions of the

first affidavit were omitted from the second and new language was added.

       The Court finds that neither affidavit is properly before it and therefore they must be

stricken. As an initial matter, it appears that the first affidavit was never signed by Mr. Fleiderman,

much less sworn to, and thus the Court cannot consider it. See McCaskill v. Ray, 279 Fed. Appx.

913, 915 (11th Cir. 2008) (relying on Fed. R. Civ. P. 56(e) in holding that “[u]nsworn statements

. . . should not be consider[ed] in determining the propriety of summary judgment”) (citation

omitted); Sanchez v. McCray, No. 05-22171-CIV, 2007 WL 9734463, at *1 (S.D. Fla. Sept. 11,

2007) (J. White) (an unsworn affidavit is “not competent” to raise an issue of fact on summary

judgment); Smith v. Bi/Lo Holdings LLC/Winn-Dixie Stores, Inc., 2017 WL 11456616, at *2 (N.D.

Fla. Jan. 24, 2017) (court disregarded unexecuted affidavit).

       As for the second affidavit, Defendants have not established good cause for the untimely

filing and it would be unduly prejudicial to have expected Plaintiffs to respond to the significantly



                                            Page 20 of 21
revised affidavit on such short notice. Cf. Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 7 F.3d

1203, 1207 (5th Cir. 1993) (district court properly considered affidavit which was filed five days

late, because it was merely an executed version of the earlier affidavit and so defendant was on

notice of the contents). In any event, the Court finds that neither affidavit is relevant to the instant

motion for summary judgment and would not change the outcome were the Court to consider them

because they contain vague and conclusory assertions without any foundation and the affidavits

primarily serve to support Defendants’ affirmative defenses and counterclaims, neither of which

are at issue with this motion.

                                          CONCLUSION

        Viewing the evidence in the light most favorable to Plaintiffs, the Court finds that

Defendants have met their burden on all counts. Therefore, Defendants’ Motion for Summary

Judgment (DE 80) is GRANTED. Judgment will be entered in favor of Defendants on Counts

One through Ten.

        Plaintiffs’ motion to strike the Fleiderman affidavits (DE 93) is GRANTED.

        DONE AND ORDERED in Chambers this 26th day of December, 2019, at West Palm

Beach in the Southern District of Florida.




                                                _____________________________

                                                BRUCE REINHART
                                                UNITED STATES MAGISTRATE JUDGE




                                             Page 21 of 21
